Greetings from Your Examiner
Dear applicant, my name is Sheree Brown, the patent examiner assigned to process your patent application. I understand you may not be familiar with the prosecution process and may have many questions. I want you to know that I look forward to work with you on this application and am here to provide help and answers. After reviewing this Office Action, please do not hesitate to contact me via telephone. My telephone number is 571-272-4229. If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours.
Examiner Remarks
This case is being examined in the “Pro se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation. 
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-4229 if you have any questions regarding this correspondence and/ or your response to the current office action.  
Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided. http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant’s convenience, the examiner has included the link to the form for authorizing e-mail communications that may be used to provide the written authorization: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action cannot be submitted via email.
	
	
	
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to instant application filed on 05/29/2020.  This action has been made NON-FINAL.
Claim Objections
Claims 1-27 are objected to because of the following informalities:  
The claims contain parenthesis.  The examiner suggests removing this parenthesis from the claims.
Appropriate correction is required.
Drawings
The drawings are objected to because the drawings filed on 03/7/2021 are not properly labels with by Fig. and each figure should be one drawing sheet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain the terms “such as”, “should be”, “for example”, “may”, “can be”, “its” and “like”.   This language can be interpreted as indefinite and therefore, the examiner suggests removing this language from the claims. 
Claim 3 and similarly recited claims recites “the most adjacent type” and “the minimum information” and “mapping the inferred”.  There is insufficient antecedent basis for the claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests deleting the term “the” from the claim limitations.
Claim 4 and similarly recited claims recites “the structural interface”.  There is insufficient antecedent basis for the claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests deleting the term “the” from the claim limitations.
Claim 6 and similarly recited claims recites “the traversal method” and “the achieved distance”.  There is insufficient antecedent basis for the claim limitation and therefore, this claim is rendered as indefinite. The examiner suggests deleting the term “the” from the claim limitations.
Claim 7 and similarly recited claims recites “the original problem”.  There is insufficient antecedent basis for the claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests deleting the term “the” from the claim limitations.
Claim 8 and similarly recited claims recite “potentially”.  It is not clear to the examiner if the term “potentially” is an optional claim limitation or if "potentially" should be interpreted as a definite statement.  Therefore, this claim is rendered as indefinite.  
Claim 9 and similarly recited claims recites “determining the success”.  There is insufficient antecedent basis for the claim limitation and therefore, this claim is rendered as indefinite.  The examiner suggests deleting the term “the” from the claim limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Archemy, US2019/0171438A1.
Claim 1: 
Archemy discloses a method comprising:
obtaining a problem statement from a user including required solution metrics (such as priorities, functionality, or attributes) (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228],[0320],[0400],[0635]); 
identifying problem & problem space metadata (such as problem type & minimum information required to solve the problem) (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228],[0320], [0400],[0635]); 
identifying optimal origin interface to start traversing from, interface traversal sequence, & applying interface operations like combine/inject (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228],[0320],[0400],[0635]); 
traversing interface network (including interfaces such as information, insight, structure, math, concept, variance, potential, change, intent, perspective, system, attribute, pattern, function, cause, problem/ question, solution/ answer) (See Archemy Figures 8, 9, 10, 12, 22, 27, 30, 47, 79 & Paragraphs [0223], [0228], [0320], [0635]) of interfaces acting as filters (where an interface is comprised of its definition routes, conversion function, core functions, objects, & attributes (“The requirements model describes the problem set, establishes the context, and identifies the system of forces that hold sway (e.g., design quality attributes).” See Paragraph 0320), and related objects like patterns & metadata specific to the interface) starting at the origin interface (See Archemy Figures 8, 9, 10, 12, 22, 27, 30, 47, 79 & Paragraphs [0223], [0228], [0320], [0635]); 
finding components on the interface that match the problem structures (including related objects like insights, patterns, & functions) (See Archemy Figures 8, 9, 10, 12, 22, 27, 30, 47, 79 & Paragraphs [0223], [0228], [0320], [0635]); 
compressing the problem statement into its most accurate structure containing the found interface objects (See Archemy Figures 8, 9, 10, 12, 22, 27, 30, 47, 79 & Paragraphs [0223], [0228], [0320], [0635]); 
iterating the origin interface selection & interface traversal process for the solution space (See Archemy Paragraphs [0148], [0209], [0239], [0263], [0267], [0307], [0310], [0393], [0394], [0400], [0482], [0493], [0494]); 
identifying & reducing the solution space from this standardized problem format (See Archemy Paragraphs [0148], [0209], [0239], [0263], [0267], [0307], [0310], [0393], [0394], [0400], [0482], [0493], [0494]); 
traversing subsequent interfaces to obtain additional information (See Archemy Paragraphs [0222], [0365], [0379], [0400], [0513], [0577], [0635]);
reducing the solution space by the problem & problem space definition (See Archemy Paragraphs [0129], [0331], [0360], [(0398]-[0400], [0467], [0657]); 
returning the identified optimal solution as a set of steps to compress the problem as well as solution metrics (See Archemy Paragraphs [0176], [0546], [0552], [0558], [0559]), attributes, & actions (See Archemy Paragraphs [0176], [0546], [0552], [0558], [0559]), and/or insights/patterns/system/ standardized description related to the problem if no solutions are found (See Archemy Paragraphs [0176], [0546], [0552], [0558], [0559]). 
Claim 2: 
Archemy discloses wherein obtaining a problem statement includes: receiving a problem statement & translating the problem statement into its most standardized form, using standardization methods like replacing esoteric words with more common synonyms, converting passive to active language, and removing words that don't change the meaning of the statement (“problem statement” See Archemy Paragraphs [0228]). 
Claim 3: 
Archemy discloses wherein identifying the problem & problem space metadata (“problem statement” See Archemy Paragraphs [0228]) includes: identifying the problem type given the most adjacent type (such as an information asymmetry, incentive conflict, unenforced rule, finding a prediction function, route optimization) (“problem statement” See Archemy Paragraphs [0228]) and the minimum information required to solve the problem (inputs like alternate attribute sets (“The requirements model describes the problem set, establishes the context, and identifies the system of forces that hold sway (e.g., design quality attributes).” See Paragraph 0320); solution requirements  constant assumptions & other dependencies) (“Enterprise and solution architects make use of pattern hierarchies to create best practice architectures for software systems that are meant to implement solutions to business problem” See Paragraphs 0319 & 0324-0329);, then mapping the inferred or stated assumptions describing the problem space to a multi-dimensional structure, usually bounded by assumption limit or filter conditions (See Paragraph 0307), & indicating possible interactions between the problem objects & the other system objects, & containing the problem object in that space (as a network or other shape indicating the problem variable interactions within the problem space structure) (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228],[0320],[0400],[0635]). 
Claim 4: 
Archemy discloses wherein identifying the origin interface to start traversing from, interface traversal sequence, & applying interface operations like combine/inject includes: assessing which interface maximizes the value (calculated as a combination of metrics like specificity, uniqueness, differentiation potential) of the given & directly inferable information, which interfaces should be traversed in what sequence, and whether interfaces should be applied to other interfaces with interface operations (applying the conceptual interface to the structural interface for example) (“Business Channels: Devices and interfaces used to interact with the DKME (e.g., business users' interfaces, visualization interfaces, business events handlers).” See Figures 9-11 & Paragraphs 0209-02011 & 0239). 
Claim 5: 
Archemy discloses wherein traversing the interface network includes: converting the problem definition to the interface using the conversion function which applies system- mapping, position-finding, & object fitting logic, & looks for common attributes (“The requirements model describes the problem set, establishes the context, and identifies the system of forces that hold sway (e.g., design quality attributes).” See Paragraph 0320) between problem objects & interface objects & their structures (like transformations, subsets, & paths) so that interface object relationships can be used to infer relationships about associated problem objects, where the traversal may start from various points on the interface, including core objects & functions, or directly mappable objects to the problem objects, or important or required interface objects (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228], [0320],[0400],[0635]). 
Claim 6:
Archemy discloses further comprising iteratively repeating the traversal method on other interfaces (“repeatability” See Paragraphs 0147; 0320; 0408; 0425; 0439), given the achieved distance from the minimum information required to solve the problem, fulfilled solution requirements (“Enterprise and solution architects make use of pattern hierarchies to create best practice architectures for software systems that are meant to implement solutions to business problem” See Paragraphs 0319 & 0324-0329), & progress in compressing the problem, where information output by each traversal may include information, interface objects, functions, or attributes compressing the problem (“The requirements model describes the problem set, establishes the context, and identifies the system of forces that hold sway (e.g., design quality attributes).” See Paragraph 0320). 
Claim 7: 
Archemy discloses wherein the solution metadata is identified (“the DKMF implements and leverages some of the built-in EAF meta-framework capabilities shown in FIG. 33 to manage context (e.g., the DKMF node manager uses taxonomies to match user requests to suitable business solutions behavior), governance (e.g., the DKMF node manager governs taxonomy, business solutions, and metrics management), and automation (e.g., the DKMF node manager monitors needed changes, and updates/re-deploys business solutions as needed). The DKMF uses several tools and related APIs to gain access to these meta-framework capabilities and includes a metadata repository as part of its underlying knowledge base.” See Archemy Paragraph [0336]) & the interface network traversal process is repeated (“repeatability” See Paragraphs 0147; 0320; 0408; 0425; 0439) for reducing the problem space to a solution space & then deriving, finding, matching, applying, or building a specific solution or general solution method (“Enterprise and solution architects make use of pattern hierarchies to create best practice architectures for software systems that are meant to implement solutions to business problem” See Paragraphs 0319 & 0324-0329) that compresses the problem into a form that is more adjacent to its final solved form (occupying a point rather than a multidimensional structure in the problem space definition), where the solution method may be executed on other interfaces and is then converted to a vector (See Archemy Paragraph [0157]) or other object impacting the formatted problem on an interim interface used for calculations, and is then converted to an object impacting the original problem in the problem space structure (“problem statement” See Archemy Paragraphs [0228]). 
Claim 8: 
Archemy discloses wherein the matching of a problem and a solution (“Enterprise and solution architects make use of pattern hierarchies to create best practice architectures for software systems that are meant to implement solutions to business problem” See Paragraphs 0319 & 0324-0329) is done with various interface traversals, potentially determined by the selected origin of the traversal, problem & solution definitions & associated space definitions (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228],[0320],[0400],[0635]), including system analysis (fitting of system objects like symmetries, sub-systems, sub-interfaces, false assumptions, correlations, and conflicts to problem definition); information problem type composition (mapping the problem as a combination/set/path containing information problem types like an information mismatch or inequality or minimum or overflow or lack) (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223], [0228],[0320],[0400],[0635]); insight path application (using insight paths from other fields to optimize insight generation); problem vectorization (mapping the problem definition to a one-directional tree with inputs on one side, interim inferred important problem concepts in between, and target priorities or attributes on the other (“The requirements model describes the problem set, establishes the context, and identifies the system of forces that hold sway (e.g., design quality attributes).” See Paragraph 0320), linked by available functions); concept-structure application (a multi-interface traversal linking the concept & structure interfaces, so a target concept combination/set/path or target structural attribute can be achieved with a combination of filters & limits or functions applied to adjust the structure until it matches the target structural attributes or concepts (“The requirements model describes the problem set, establishes the context, and identifies the system of forces that hold sway (e.g., design quality attributes).” See Paragraph 0320)); a pattern interface traversal (where patterns replace missing required data, such as patterns between variables of specific types or system positions to infer their probable relationship); a causal interface traversal (where the problem structures are matched to causal structures to infer probable causation metadata like directness of cause, degree of cause, inevitability, uniqueness of cause, causal tree/network/loop/layer shape); structure-math mapping (a multi- interface traversal to map problem structures to math objects to apply math insights to problem structures) (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228],[0320],[0400],[0635]); a question-answer interface traversal (where a question is framed as a source position and a target position on a network, and the answer is the most robust path or the path that moves the nearest to the target position or the path that moves in the priority direction on the network); problem space analysis (given whether the problem space changes in a way that invalidates the original or other problems once a particular solution is applied) (See Archemy Figures 8,9,10,12,22,27,30,47,79 & Paragraphs [0223],[0228],[0320],[0400],[0635]). 
Claim 9: 
Archemy discloses further comprising determining the success of a particular solution (“Enterprise and solution architects make use of pattern hierarchies to create best practice architectures for software systems that are meant to implement solutions to business problem” See Paragraphs 0319 & 0324-0329), given the solution requirements stated or inferred from the problem statement & iterating if solution requirements are not met, or if the problem is not fully compressed, or if the solution created other problems in the problem space (See Archemy Figures 8, 9, 10, 12, 22, 27, 30, 47, 79 & Paragraphs [0223], [0228], [0320], [0635]). 
Claims 10-27:
Claims 10-27 lack novelty on the same basis as claims 1-9.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10338913; 20200167145; 11074061 relates to automation set forth by the underlying technique will accelerate the ongoing development of business problems and solutions ontologies, and related taxonomies, which will facilitate standardization.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 5, 2022